                                                                                          FILED
                                                                                 2019 Jan-30 PM 01:39
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION


SHARON STANDIFER,                         )
individually and d/b/a                    )
SUPERIOR OFFICE SOLUTIONS,                )
                                          )
       Plaintiff,                         )            7:16-cv-01176-LSC
                                          )
vs.                                       )
                                          )
BEST BUY STORES, L.P.,                    )
                                          )
       Defendant.                         )


                           MEMORANDUM OF OPINION

      Before the Court is Plaintiff Sharon Standifer’s (“Standifer”) motion for

partial summary judgment (doc. 37) and Defendant Best Buy Stores, L.P.’s (“Best

Buy”) motion for summary judgment (doc. 39). The motions have been fully briefed

and are ripe for review. For the reasons stated below, Standifer’s motion for partial

summary judgment (doc. 37) is due to be GRANTED in PART and DENIED in

PART and Best Buy’s motion for summary judgment (doc. 39) is also due to be

GRANTED in PART and DENIED in PART.




                                        Page 1 of 44
    I.      BACKGROUND 1

         Standifer is the sole owner and proprietor of Superior Office Solutions

(“SOS”), an accounting and business consulting company. To conduct business,

Standifer would sometimes use her husband’s computer. On August 14, 2015,

Standifer’s husband was using his computer when he opened a file and a blue screen

appeared. The next day, Standifer took the computer to a Best Buy location in

Tuscaloosa, Alabama to be repaired. Although Standifer had previously purchased

accessories, such as cables, videos, and TVs, from Best Buy, she had never before

used its Geek Squad’s computer services. Her knowledge of Best Buy’s computer

sales and services came exclusively from general advertisements.

         While at Best Buy, Standifer decided to replace her husband’s computer with

a new Lenovo computer instead of having the original computer repaired. She

purchased the computer for $557.24 and requested that Best Buy transfer all of the

data from the original computer to the Lenovo. This data included information about



1
  The facts set out in this Opinion are gleaned from the parties’ submissions of facts claimed to be
undisputed, their respective responses to those submissions, and the Court’s own examination of
the evidentiary record. These are the “facts” for summary judgment purposes only. They may not
be the actual facts. See Cox v. Adm'r U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400
(11th Cir. 1994). The Court is not required to identify unreferenced evidence supporting a party’s
position. As such, review is limited to exhibits and specific portions of the exhibits specifically
cited by the parties. See Chavez v. Sec’y, Fla. Dept. of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011)
(“[D]istrict court judges are not required to ferret out delectable facts buried in a massive record .
. . .”) (internal quotations omitted).



                                            Page 2 of 44
several of her clients. As part of the transaction, Standifer entered into a Data

Services Agreement with Best Buy, which provided that Best Buy would set up

Standifer’s new computer, install software on the computer, and complete the

requested data transfer. The Data Services Agreement included several waivers and

disclaimers, which stated that Geek Squad would not be liable for any indirect,

incidental, or consequential damages. Best Buy then retained possession of

Standifer’s original computer from August 15, 2015 to August 24, 2015. At no point

did Standifer ask or Best Buy explain how the data from the original computer would

be securely transferred to the Lenovo computer.

      On August 20, 2015, Best Buy sent Standifer an email stating that her

computer had reached the “Ultimate Fix-It Stage” and that a Geek Squad Agent was

actively repairing her device. (See Doc. 49-4.) After being informed by Best Buy

employees that the data transfer between her original computer and the Lenovo had

not yet occurred, Standifer cancelled the data transfer, picked up her old computer,

and received a full refund. Standifer then purchased a new computer from Tuscom,

the business where Standifer had purchased her original computer, and Tuscom

transferred the data from the original computer to the new one.

      On November 24, 2015, Phil Simpson (“Simpson”), a captain with the

Tuscaloosa Police Department, notified Standifer that data stored on her original

computer had been found on his father’s iMac. Both Simpson and his father had


                                    Page 3 of 44
viewed certain files belonging to Standifer. Simpson’s father had purchased the iMac

from Best Buy’s Tuscaloosa location in October 2015. According to a Forensic

Investigation Report, the data from Standifer’s computer was copied to the Simpson

computer on August 23, 2015, while both computers were in Best Buy’s possession.

Many of the files were then moved to another folder, labeled “geekSQUAD

BACKUP,” on October 21, 2015, which is the day that Simpson’s father picked up

the computer from Best Buy. However, it remains unclear how Standifer’s

information ended up on the Simpson computer. Although Standifer’s expert was

able to determine when the data transfer occurred, his report does not include

evidence as to who transferred the data. Moreover, Best Buy has no records that

Standifer’s computer was ever hooked up for data services.2

       The data found on the Simpson computer included files containing sensitive

information about Standifer and her clients. Among these files were Standifer’s

personal tax returns, the tax returns of some of her clients, and documents regarding

Standifer’s sister’s medical history. Standifer admits that aside from a log-in

password she had not independently password protected most of these documents.



2
  Best Buy’s data transfer services are guided by a Data Services SOP, which explains the process
that should be used to transfer data from one computer to another. The Data Services SOP indicates
that the preferred method is to use a specifically designed transfer device—dubbed “the Mule”—
to serve as an intermediary when transferring data between two devices. (See Doc. 49-2 at 2–3.)
The Data Services SOP also includes other instructions, such as what to do when one client
receives another client’s data due to error.


                                          Page 4 of 44
The day after Simpson contacted Standifer, he went with her to Best Buy to inform

the store about Standifer’s data appearing on his father’s computer. Best Buy

responded by creating an Incident Management Report, which discussed the

allegedly unauthorized transfer. The Incident Management Report refers to the

unauthorized transfer as a “data transfer error,” and contains a statement from a Best

Buy executive that “[i]t would certainly appear we had a hand in this issue.” (See

Doc. 49-5 at BB_33.) On December 3, 2015, Standifer sent a letter to her clients

notifying them that their information may have been transferred to the Simpson

computer.

      The parties largely dispute how the data transfer has affected Standifer both

professionally and personally. Standifer has not lost clients, received bad reviews,

or seen a reduction in her business’s revenue due to the data breach. However,

Standifer has testified that she has worked many unbilled hours to protect her client’s

information by setting up new logins and changing passwords. She also claims to

have taken on new clients for fear that her old clients would leave her. Standifer’s

client, Mark English, has expressed concerns that some suspicious activity on his

credit report may have been related to the data transfer. Standifer wrote to three

different credit agencies on English’s behalf. Standifer also testified that due to her

tax returns appearing on the Simpson computer she filled out an affidavit with the




                                     Page 5 of 44
IRS and the State of Alabama. Standifer has indicated that this incident has caused

her to suffer from anxiety.

    II.     STANDARD

          Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact3 and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if “the record taken as a

whole could lead a rational trier of fact to find for the nonmoving party.” Id. A

genuine dispute as to a material fact exists “if the nonmoving party has produced

evidence such that a reasonable factfinder could return a verdict in its favor.”

Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007)

(quoting Waddell v. Valley Forge Dental Assocs., 276 F.3d 1275, 1279 (11th Cir.

2001)). The trial judge should not weigh the evidence, but determine whether there

are any genuine issues of fact that should be resolved at trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986).

          In considering a motion for summary judgment, trial courts must give

deference to the non-moving party by “view[ing] the materials presented and all

factual inferences in the light most favorable to the nonmoving party.” Animal Legal

Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th Cir. 2015) (citing


3
 A material fact is one that “might affect the outcome of the case.” Urquilla-Diaz v. Kaplan Univ.,
780 F.3d 1039, 1049 (11th Cir. 2015).


                                           Page 6 of 44
Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). However, “unsubstantiated

assertions alone are not enough to withstand a motion for summary judgment.”

Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir. 1987). Conclusory

allegations and “mere scintilla of evidence in support of the nonmoving party will

not suffice to overcome a motion for summary judgment.” Melton v. Abston, 841

F.3d 1207, 1220 (11th Cir. 2016) (per curiam) (quoting Young v. City of Palm Bay,

Fla., 358 F.3d 859, 860 (11th Cir. 2004)). In making a motion for summary

judgment, “the moving party has the burden of either negating an essential element

of the nonmoving party’s case or showing that there is no evidence to prove a fact

necessary to the nonmoving party’s case.” McGee v. Sentinel Offender Servs., LLC,

719 F.3d 1236, 1242 (11th Cir. 2013). Although the trial courts must use caution

when granting motions for summary judgment, “[s]ummary judgment procedure is

properly regarded not as a disfavored procedural shortcut, but rather as an integral

part of the Federal Rules as a whole.” Celotex Corp. v. Catrett, 477 U.S. 317, 327

(1986).

   III.   DISCUSSION

      Standifer brings claims for breach of contract, breach of fiduciary duty,

conversion, fraud, fraudulent suppression, wantonness, and negligence against Best

Buy. Best Buy asserts that summary judgment is due to be granted on each of

Standifer’s claims both for substantive reasons and because Standifer has failed to


                                    Page 7 of 44
prove her damages. Standifer argues that she is entitled to summary judgment on

Best Buy’s contributory negligence defense. Each of these arguments will be

addressed in turn.

       A.      Breach of Contract

       In order to be successful on her breach of contract claim, Standifer must

demonstrate (1) a valid contract binding the parties; (2) her own performance under

the contract; (3) Best Buy’s nonperformance under the contract; and (4) resulting

damages. See Barrett v. Radjabi-Mougadem, 39 So. 3d 95, 98 (Ala. 2009). A valid

contract requires “an offer and an acceptance, consideration, and mutual assent to

terms essential to the formation of a contract.” Ex parte Grant, 711 So. 2d 464, 465

(Ala. 1997) (quoting Strength v. Ala. Dep’t of Fin., Div. of Risk Mgmt., 622 So. 2d

1283, 1289 (Ala. 1993)).

       Standifer bases her breach of contract claim on the Data Services Agreement

she entered into with Best Buy. 4 Specifically, Standifer points to the agreement’s

“Work to Be Completed” provision, which provided that Best Buy would transfer

the data from her original computer to the Lenovo computer. Standifer argues that

Best Buy’s duty under the Data Services Agreement was to safely transfer her data



4
  Standifer appears to have abandoned any claim that Best Buy was bound by an implied contract.
(See Doc. 48 at 14 (“Standifer’s breach of contract claim is based on an express contract, the Data
Services Agreement, with Best Buy.”).)


                                           Page 8 of 44
from the original computer to the Lenovo computer. She asserts that Best Buy

breached this duty by transferring her data to the Simpson computer. The Court

agrees with Standifer that an implied term of the Data Services Agreement was that

the data transfer from Standifer’s old computer to the new computer would be done

securely. Without the expectation that Best Buy would safely conduct the data

transfer, Standifer likely would have never allowed Best Buy to perform the agreed

upon data services.

      However, when she signed the Data Services Agreement, Standifer agreed to

the damages waivers contained within the agreement. Alabama law recognizes the

freedom to contract and upholds “clearly manifested limitations” in a contract, such

as those found within the Data Services Agreement. See Campbell v. S. Roof Deck

Applicators, Inc., 406 So. 2d 910, 913 (Ala. 1981). Paragraph 9 of the agreement’s

terms and conditions provided that Standifer agreed to “[w]aive any consequential

or incidental damages against Geek Squad as a result of this service.” (See Doc. 40-

2 at 77.) The Data Services Agreement also includes a limitation of liability clause,

which provided that “[in] no event will Geek Squad be liable for any indirect

damages whatsoever. To the extent permitted by law, the total liability of Geek

Squad to Client under this Agreement [sh]all in no event exceed the total sums paid

by Client to Geek Squad.” (See id. at 76.)




                                     Page 9 of 44
       Standifer does not dispute that these clauses are enforceable or that “[i]f, in

the process of transferring her data to the [Lenovo], Best Buy had lost some or all of

[her data]” that she would have waived any damages. (See Doc. 48 at 16.) Instead,

she argues that because there is no evidence that the unauthorized transfer occurred

as a result of the services contemplated in the Data Services Agreement that the

consequential and incidental damages waiver does not apply to her claims. While

Standifer’s interpretation of the consequential and incidental damages waiver may

be correct, this argument ignores the Data Services Agreement’s limitation of

liability clause. That clause provides that “the total liability of Geek Squad to client

under this Agreement [sh]all in no event exceed the total sums paid by Client to

Geek Squad.” (Id. at 76.) The Court finds this provision to be unambiguous. See

Nunnelley v. GE Capital Info. Tech. Solutions-North America, 730 So. 2d 238, 241

(Ala. Civ. App. 1999) (“Whether a contract is ambiguous is a question of law for the

trial judge.”). It limits Standifer’s ability to recover damages for breach of the Data

Services Agreement to the $557.24 that she paid for Best Buy’s services. Because

Standifer concedes that she received a full refund, she is not entitled to recover any

additional damages under the Data Services Agreement. Therefore, Best Buy is

entitled to summary judgment on Standifer’s breach of contract claim. 5


5
 Because the Court concludes that Standifer has waived these damages, it need not consider Best
Buy’s argument that Standifer could not recover mental anguish damages on the breach of


                                        Page 10 of 44
       Best Buy argues that the waivers contained within the Data Services

Agreement, particularly the limitation of liability clause, bar Standifer from

recovering damages on any of her claims. In support of this, it cites to Alabama case

law enforcing contractual provisions that limit liability. See Campbell, 406 So. 2d at

913 (“Contracting parties have a right to express the limitations under which they

will be bound, and such clearly manifested limitations will be recognized by the

courts.”); Stewart v. Bradley, 15 So. 3d 533, 543 (Ala. Civ. App. 2008) (enforcing

warranty that disclaimed home builders liability for negligence, mental anguish, and

implied warranties of habitability and workmanship). However, the limitation of

liability clause in the Data Services Agreement is not as unambiguous as the clauses

at issue in the cases Best Buy cites. The clause states: “[i]n no event will Geek Squad

be liable for any indirect damages whatsoever.” (Doc. 40-2 at 76.) It does not state

whether the clause applies only to indirect damages arising out of a breach of the

provisions of the Data Services Agreement or if it also applies to all aspects of Geek

Squad’s relationship with its customers. This ambiguity presents a question of

material fact as to whether the clause bars Standifer from recovering any damages

for the unauthorized data transfer. See Whitetail Dev. Corp. v. Nickelson, 689 So. 2d




contract claim. With limited exceptions, Alabama law generally prohibits plaintiffs from
recovering emotional distress damages in breach of contract actions. See Molina v. Meritt &
Furman Ins. Agency, Inc., 207 F.3d 1351, 1360 (11th Cir. 2000).


                                         Page 11 of 44
865, 867 (Ala. Civ. App. 1996) (“When the terms of a contract are ambiguous in any

way, however, the determination of the true meaning of that contract is a question

of fact for the finder of fact.”).

       B.     Breach of Fiduciary Duty

       The elements of a breach of fiduciary duty claim are “the existence of a

fiduciary duty, a breach of that duty, and damage suffered as a result of that breach.”

Aliant Bank v. Four Star Invs., Inc., 244 So. 3d 896, 907 (Ala. 2017). The Alabama

Supreme Court has held that fiduciary relationships are “not restricted to such

confined relations as trustee and beneficiary, partners, principal and agent, guardian

and ward, managing directors and corporation, etc.” Line v. Ventura, 38 So. 3d 1, 12

(Ala. 2009) (internal citations omitted). Rather, the responsibilities of a fiduciary

flow to “all persons who occupy a position out of which the duty of good faith ought

in equity and good conscience to arise. It is the nature of the relation which is to be

regarded, and not the designation of the one filling the relation.” Id. at 12–13.

Fiduciary relationships typically arise in one of four scenarios:

       (1) when one person places trust in the faithful integrity of another, who
       as a result gains superiority or influence over the first, (2) when one
       person assumes control and responsibility over another, (3) when one
       person has a duty to act for or give advice to another on matters falling
       within the scope of the relationship, or (4) when there is a specific
       relationship that has traditionally been recognized as involving
       fiduciary duties, as with a lawyer and a client or a stockbroker and a
       customer.



                                     Page 12 of 44
Aliant Bank, 244 So. 3d at 916 (quoting Swann v. Regions Bank, 17 So. 3d 1180,

1193 (Ala. Civ. App. 2008)).

      Standifer argues that her relationship with Best Buy falls within the first of

these four scenarios. As evidence of this relationship, she points to her deposition

testimony that she left her computer with Best Buy “in good faith that it was going

to be fixed.” (See Doc. 38-1 at 45.) She also points out that it is undisputed that she

had no knowledge regarding how Best Buy secures and transfers data from one

computer to another. According to Standifer, these facts demonstrate that Best Buy

had such superior knowledge and influence over her that a fiduciary relationship

existed.

      Here, it was reasonable for Standifer to trust Best Buy to act as her fiduciary.

Although she had limited prior interactions with Best Buy, Standifer had left her

computer containing private information with it. While Standifer had not informed

Best Buy of exactly what was on her computer, she could reasonably expect Best

Buy to use care to prevent her data from being exposed to an unauthorized third

party. Contrary to Best Buy’s assertion, its relationship with Standifer was not

merely that of a salesperson and customer. Instead, it retained control over

Standifer’s information while she waited for the agreed upon data transfer to take

place. By doing so, Best Buy assumed responsibility for the data on Standifer’s

computer. Standifer had no reason to believe that the level of trust she placed in Best


                                     Page 13 of 44
Buy was misplaced and justifiably relied on Best Buy to protect her information

from being exposed. Moreover, Standifer has produced evidence that Best Buy

breached this duty when her files were transferred to the Simpson computer.

Therefore, summary judgment on the breach of fiduciary duty claims is due to be

denied.

      C.     Conversion

       “To sustain a claim of conversion, there must be (1) a wrongful taking; (2) an

illegal assertion of ownership; (3) an illegal use or misuse of another’s property; or

(4) a wrongful detention or interference with another’s property.” Drennen Land &

Timber Co. v. Privett, 643 So. 2d 1347, 1349 (Ala. 1994). Conversion can be

established by one of two ways. First, a plaintiff could show “that the defendant

converted specific personal property to the defendant’s own use and beneficial

enjoyment.” Huntsville v. Golf Dev., Inc. v. Ratcliff, Inc., 646 So. 2d 1334, 1336

(Ala. 1994). A plaintiff “could also show that the defendant destroyed or exercised

dominion over property to which, at the time of the destruction or exercise of

dominion, the plaintiff had a general or specific title and of which the plaintiff was

in actual possession or to which the plaintiff was entitled to immediate possession.”

Id. Although conversion is an intentional tort, “[t]he intent required is not necessarily

a matter of conscious wrongdoing. It is rather an intent to exercise a dominion or

control over the goods which is in fact inconsistent with the plaintiff’s rights.”


                                      Page 14 of 44
Johnson v. Northpointe Apartments, 744 So. 2d 899, 904 (Ala. 1999) (internal

citations and quotations omitted). Thus, “[t]he bare possession of property without

some wrongful act in the acquisition of possession, or its detention, and without

illegal assumption of ownership or illegal user or misuser, is not conversion.” Clardy

v. Capital City Asphalt Co., 477 So. 2d 350, 352 (Ala. 1985).

      Here, Standifer asserts that Best Buy wrongfully converted the private

information and computer files stored on her computer. Best Buy does not dispute

that Standifer’s private information and computer files are personal property that can

be subject to a conversion claim. However, there is no evidence that Best Buy

converted Standifer’s private information for its own benefit or destroyed Standifer’s

computer files and data. Thus, Standifer can only succeed on her conversion claim

if Best Buy improperly exercised dominion over Standifer’s private information or

computer files to the exclusion of her rights.

      Viewing the evidence in the light most favorable to Standifer, the Court

cannot say, as a matter of law, that Standifer has failed to show that someone at Best

Buy misused her data. The undisputed evidence is that someone transferred

Standifer’s computer files to the Simpson computer while Best Buy had possession

of both computers. Although Standifer has presented no direct evidence that this was

done at the direction of Best Buy, a reasonable jury could infer that it was. Best Buy

has presented no evidence that anyone other than it or its employees had access to


                                     Page 15 of 44
these computers at the time of the data transfer. Additionally, the Forensic

Investigation Report reveals that on October 21, 2015 Standifer’s data was copied

from one folder on the Simpson computer to another folder labeled “geekSQUAD

BACKUP.” (See Doc. 49-1.) This may suggest that at some point a Best Buy

employee exercised control over the data in a manner that was inconsistent with

Standifer’s rights.

      Moreover, a reasonable jury could find that the unauthorized data transfer

seriously interfered with Standifer’s possessory interest in the computer files.

Although there is no evidence that the unauthorized transfer prevented Standifer

from accessing her computer files once the computer was returned, it did prevent

Standifer from being able to control who else could access her information. Prior to

the unauthorized data transfer, Standifer’s possessory interest in her computer files

was exclusive in nature. It is at least arguable that Standifer’s ability to exclude

others from viewing her data is part of what makes the data valuable to her. Without

the exclusive right to possess this data, especially the data containing confidential

information about her clients, Standifer was likely deprived of her full ownership

interest in the transferred data. A rational jury could find that this deprivation was

substantial and to the exclusion of Standifer’s property rights. Accordingly, Best

Buy’s motion for summary judgment on Standifer’s conversion claims is due to be

denied.


                                    Page 16 of 44
       D.     Fraud

       In support of her fraud claim, Standifer asserts that on several occasions

between August 21, 2015 and August 24, 2015 Best Buy told her that nothing had

been done to her computer and that no data transfer had been performed. She argues

that these representations were fraudulent because the evidence demonstrates that

her data was transferred to the Simpson computer on August 23, 2015.

       The elements of fraud are: “(1) there must be a false representation; (2) the

false representation must concern a material existing fact; (3) the plaintiff must rely

upon the false representation; and (4) the plaintiff must be damaged as a proximate

result.” Jarrard v. Nationwide Mut. Ins. Co., 495 So. 2d 584, 586 (Ala. 1986). “A

false representation even if made innocently or by mistake, operates as a legal fraud

if it is a material fact that is acted upon with belief in its truth.” Davis v. Sterne, Agee

& Leach, Inc., 965 So. 2d 1076, 1091 (Ala. 2007). However, it is not enough for

there to be a misrepresentation. In order to recover on a fraud claim, a plaintiff must

prove that she acted on the other party’s false representations. See Hunt Petroleum

Corp. v. State, 901 So. 2d 1, 5 (Ala. 2004). The test for determining whether a

plaintiff has relied on a misrepresentation is generally if she would have acted

differently in the absence of the representation. See id.

       Because intent is not a required element of a fraudulent misrepresentation

claim, even though Standifer only asserts that Best Buy recklessly made false


                                       Page 17 of 44
statements, she can still succeed on her fraud claim if the other elements for

fraudulent misrepresentation have been met. In its reply brief, Best Buy argues that

Standifer cannot sustain her fraudulent misrepresentation claim based on the

statement that no data transfer had been performed because she only supports this

assertion with citations to the allegations in her amended complaint. However, Best

Buy admitted in its Answer that its employees made these statements. (See Ans. to

Am. Compl. ¶¶ 9, 12, 34.) It also admitted these statements in response to Standifer’s

“Additional Undisputed Material Facts.” (See Doc. 56 at 1 ¶ 5.) 6 Moreover, it is

undisputed that the Incident Management Report documented that on August 24,

2015 Standifer had been informed “that the transfer was still not completed.” (See

Doc. 49-5 at BB_23.) Thus, the Court will assume that Best Buy employees made

these statements. 7


6
  The “Additional Undisputed Material Facts” asserted that:
       Best Buy’s “employees informed Plaintiff that no data transfer had been
       performed” over the nine-day period from August 15-24, 2015. (Ans. to Am. Comp.
       ¶ 9, doc. 19). “[O]n or about August 24, 2015, Plaintiff Standifer was informed that
       the data transfer between the old computer and the Lenovo computer had not
       occurred.” (Id. ¶ 12).
(See Doc. 48 at 6 ¶ 5.) In its reply brief, Best Buy did clarify that its statement that “no data transfer
had been performed” was in response to Standifer’s allegation that “[o]ver the next nine days,
Defendant represented to Plaintiffs that the transfer had not been done, but would be done soon.”
(See Doc. 56 at 1 ¶ 5.)
7
  Standifer’s Amended Complaint alleges that Best Buy employees made two other fraudulent
statements: (1) that Best Buy “could and would” safely transfer the information from her original
computer to the Lenovo computer and (2) that the Lenovo computer was being run through virus
testing to make sure that its data had not been compromised. (See Am. Compl. ¶¶ 33, 35.) Best
Buy has not admitted and Standifer has not presented evidence that these statements were ever


                                             Page 18 of 44
       Best Buy also argues that these alleged statements were not fraudulent

because the evidence indicates that Best Buy never transferred Standifer’s data from

her original computer to the Lenovo computer. Although it appeared to a Best Buy

employee that Standifer’s computer had not been touched and there is no record of

her computer being hooked up for data services, this does not necessarily mean that

there was no data transfer. Other evidence indicates that a data transfer had been

attempted. For example, Standifer’s expert was able to determine that her data was

transferred while in Best Buy’s custody. Moreover, Standifer received the “Ultimate

Fix-It Stage” email, which stated that a “Geek Squad Agent [was] actively repairing”

her old computer. (See Doc. 49-4.) This conflicting evidence presents a question of

fact as to whether Best Buy had at least begun to perform the contemplated data

transfer.

       Standifer has also presented evidence that information about what work was

being performed on her computer was material to her relationship with Best Buy.

Standifer paid Best Buy to transfer data from her computer and information about

how that work was progressing was likely central to their relationship. She also

testified that she informed Best Buy that it was important to her that the computer




made. Moreover, even if these statements were made, Standifer has presented no evidence that she
relied upon them. Therefore, Standifer may not base her fraudulent misrepresentation claims on
these purported statements.


                                         Page 19 of 44
files get transferred over to the Lenovo. Further, there remains a question of fact as

to whether Standifer reasonably relied on Best Buy’s statements. “An essential

element of any fraud claim is that the plaintiff must have reasonably relied on the

alleged misrepresentation.” Waddell & Reed, Inc. v. United Investors Life Ins. Co.,

875 So. 2d 1143, 1160 (Ala. 2003). The reliance element of a fraud claim “requires

that the misrepresentation actually induced the injured party to change its course of

action.” Exxon Mobil Corp. v. Ala. Dep’t of Conservation & Natural Res., 986 So.

2d 1093, 1116 (Ala. 2007) (quoting Hunt Petroleum, 901 So. 2d at 4 (Ala. 2004))

(emphasis in original).

      After being told that no data transfer had been performed, Standifer picked up

her computer from Best Buy and took it to Tuscom. A jury could find that this was

a reasonable response to Best Buy’s statements that the data transfer had yet to be

performed. Moreover, Standifer may have acted differently if Best Buy had not made

these statements. As Standifer asserts, if she knew that there had been a data transfer,

she could have taken steps to prevent her data from being published to a third party.

For example, Standifer might have instructed Best Buy to destroy any data of hers

that it had copied while working on her computer. Accordingly, Best Buy’s motion

for summary judgment on Standifer’s fraud claim is due to be denied.

      It does not appear to the Court that Standifer is basing her fraudulent

misrepresentation claim on any other statement made by Best Buy. To the extent


                                     Page 20 of 44
that Standifer bases her fraud claim on statements contained within the “Ultimate

Fix-It Stage” email, these statements are insufficient. The “Ultimate Fix-It Stage”

email informed Standifer that her device was being repaired and that she would be

kept posted throughout the process. (See Doc. 49-4.) Thus, the information contained

within the “Ultimate Fix-It Stage” email indicated that a data transfer was being

performed. As a matter of law, it would have been unreasonable for Standifer to rely

on this email to conclude that Best Buy had not begun work on her computer.

Therefore, while Standifer may use the email as evidence that Best Buy’s other

statements were false, the email itself cannot serve as a basis for her fraudulent

misrepresentation claim.

      E.     Fraudulent Suppression

      Best Buy also moves for summary judgment on Standifer’s fraudulent

suppression claim. Standifer alleges that Best Buy suppressed three material facts:

(1) that it had worked on her computer and transferred its data to the Simpson

computer; (2) that it failed to or was unable to adequately control and protect her

confidential computer files; and (3) that her computer files and private information

had in fact been transferred to at least one other computer. She asserts that in reliance

on the suppression of this information she did not cancel her transaction with Best

Buy until August 24, 2015, and as a result of the unauthorized transfer and

unreasonable delay, her personal information was disseminated without her consent.


                                      Page 21 of 44
      To succeed on a fraudulent suppression claim, a plaintiff must demonstrate:

“(1) a duty on the part of the defendant to disclose facts; (2) concealment or

nondisclosure of material facts by the defendant; (3) inducement of the plaintiff to

act; (4) action by the plaintiff to his or her injury.” Freightliner, L.L.C. v. Whatley

Contract Carriers, L.L.C., 932 So. 2d 883, 891 (Ala. 2005) (quoting Lambert v. Mail

Handlers Benefit Plan, 682 So. 2d 61, 63 (Ala. 1996)). Mere silence is not fraud

unless there is some duty to communicate. See Berkel & Co. Contractors, Inc. v.

Providence Hosp., 454 So. 2d 496, 505 (Ala. 1984). “The obligation to communicate

may arise from the confidential relations of the parties or from the particular

circumstances of the case.” Ala. Code § 6-5-102. When looking to the

“circumstances of the case” to determine whether there is a duty, courts should look

to “(1) the relationship of the parties; (2) the relative knowledge of the parties; (3)

the value of the particular fact; (4) the plaintiff’s opportunity to ascertain that fact;

(5) the customs of the trade; and (6) other relevant circumstances.” State Farm Fire

& Cas. Co. v. Owen, 729 So. 2d 834, 842–43 (Ala. 1998).

      The Court has already found that Standifer and Best Buy arguably enjoyed a

confidential relationship. If so, Best Buy had a duty to disclose material facts

regarding the services it was performing on Standifer’s computer. Moreover, even

if they were not in a confidential relationship, the “circumstances of the case”

supports a finding that Best Buy had a duty to disclose. Best Buy voluntarily entered


                                      Page 22 of 44
into a contract with Standifer to perform the requested data transfer services.

Standifer agreed to allow Best Buy to have access to her confidential computer files

so that this transfer could be performed. This evidence indicates that their

relationship was more consequential than the typical buyer-seller relationship.

Additionally, Best Buy would necessarily have more knowledge than Standifer

regarding what it had done to her computer and its ability to protect her data during

the transfer process. It is undisputed that Standifer was never informed how Best

Buy would securely transfer her data. Thus, while Best Buy had protocols for how

to transfer client data, she had no knowledge of how the data transfer process

worked.

      Turning to the remaining relevant factors, these too weigh in Standifer’s favor.

There can be no dispute that Standifer’s private information and customer’s data are

valuable to her. Thus, if, as Standifer contends, Best Buy knew that it could not

adequately protect her information or that it had transferred the information to

someone else’s computer, this would be valuable information. If Standifer had

known about the alleged data transfer, she likely could have taken steps to prevent

her information from being disseminated to a third party. Finally, Standifer likely

would not have been able to determine that her computer files had been transferred

to the Simpson computer or that Best Buy could not adequately protect her private

data. The evidence indicates that the only way Standifer could learn that her


                                    Page 23 of 44
computer had been worked on was to ask Best Buy. When Standifer inquired about

the status of her computer, she was told that no data transfer had been performed.

After evaluating these factors, the Court concludes that there is sufficient evidence

to find that Best Buy owed Standifer a duty to disclose the facts that she asserts were

suppressed.

      Additionally, “[e]ven though one is under no obligation to speak as to a

matter, if he undertakes to do so, either voluntarily or in response to inquiries, he is

bound not only to [tell the truth], but also not to suppress or conceal any facts within

his knowledge which will materially qualify those stated.” See Jackson Co. v.

Faulkner, 315 So. 2d 591, 600 (Ala. Civ. App. 1975) (internal citations and

quotations omitted). Because there is evidence that Best Buy told Standifer that no

data transfer had been performed, it had an independent duty to qualify that

statement with any other information it had about the work being performed on

Standifer’s computer.

      Nonetheless, Standifer’s fraudulent suppression claim can only succeed if

Best Buy had actual knowledge about the allegedly concealed information. A

defendant cannot be liable for fraudulent suppression if it is unaware of the facts that

were allegedly suppressed. See McGarry v. Flournoy, 624 So. 2d 1359, 1360 (Ala.

1993); see also Harrell v. Dodson, 398 So. 2d 272, 276 (Ala. 1981) (“As a matter of

law, one can only be liable for concealing facts of which one has knowledge.”). Here,


                                     Page 24 of 44
Standifer asserts that the representations within the “Ultimate Fix-it Stage” email

combined with the detailed instructions for data transfers contained within the Data

Services SOP provides evidence that Best Buy had knowledge of the facts that she

alleges were suppressed. However, this evidence does not go toward whether Best

Buy knew of two of the facts allegedly suppressed: (1) that it had failed to protect

her confidential computer files and (2) that her computer files had in fact been

transferred to the Simpson computer.

      Regardless of whether some action by a Best Buy employee working on

Standifer’s computer caused the unauthorized data transfer, there is no evidence

before this Court that Best Buy was aware that it had failed to or was unable to

adequately protect Standifer’s computer files. Additionally, there is no evidence that

Best Buy had knowledge that Standifer’s data had in fact been transferred to another

computer. Indeed, all of the evidence points to Best Buy first learning of the

improper transfer from Standifer in November 2015. (See Doc. 49-5 at BB_23, 29.)

      This evidence does, however, indicate that Best Buy may have known that

Standifer’s data had been worked on. But Standifer cannot use this evidence to

support her suppression claim, which would require Best Buy’s silence on or

concealment of material facts. Here, Best Buy was not silent about whether or not a

data transfer had occurred. First, Best Buy sent Standifer the “Ultimate Fix-It Stage”

email telling her that Best Buy employees were “actively repairing [her] device.”


                                    Page 25 of 44
(See Doc. 49-4.) Then, in response to inquiries by Standifer, Best Buy told her that

the data had yet to be transferred. While these statements may support Standifer’s

fraudulent misrepresentation claim, they cannot support her claim that Best Buy

suppressed facts material to their transaction. Therefore, Best Buy is entitled to

summary judgment on Standifer’s fraudulent suppression claim.

       F.        Negligence and Wantonness 8

       In Count VI of her Amended Complaint, Standifer asserts claims against Best

Buy for negligence and wantonness. Best Buy has moved for summary judgment on

both of these claims. Standifer has also filed a motion for partial summary judgment

on Best Buy’s affirmative defense of contributory negligence. 9 The Court will

address each argument in turn.

            1.     Wantonness




8
  In her Amended Complaint, Standifer alleged that in the alternative to Best Buy or one of its
employees transferring her data to the Simpson computer, Best Buy negligently and/or wantonly
allowed a third-party to breach into its internet security system and publish her computer files.
(See Doc. 18 at ¶ 59.) Standifer does not make this argument in response to Best Buy’s motion for
summary judgment and has presented no evidence that this occurred. Therefore, Standifer cannot
base her negligence and wantonness claims on this allegation.
9
  Standifer initially also moved for summary judgment on Best Buy’s assumption of the risk
defense. (See Doc. 37 at 7.) In its Response in Opposition, Best Buy agreed to voluntarily withdraw
the affirmative defense of assumption of the risk. (See Doc. 43 at 2 n.1.) Accordingly, Standifer’s
motion for summary judgment on Best Buy’s affirmative defense of assumption of the risk is due
to be granted.


                                          Page 26 of 44
      Wantonness is “the conscious doing of some act or the omission of some duty

while knowing of the existing conditions and being conscious that, from doing or

omitting to do an act, injury will likely or probably result.” Ex parte Essary, 992 So.

2d 5, 9 (Ala. 2007) (citing Bozeman v. Cent. Bank of the South, 646 So. 2d 601 (Ala.

1994)) (emphasis in original). While negligence is characterized as “the inadvertent

omission of duty,” wanton misconduct is characterized by the state of mind of

consciously taking an action with knowledge that “the doing or not doing of [the act]

will likely result in injury . . . .” Id. (quoting Tolbert v. Tolbert, 903 So. 2d 103, 114–

15 (Ala. 2004)). “Wantonness is a question of fact for the jury, unless there is a total

lack of evidence from which the jury could reasonably infer wantonness.” Cash v.

Caldwell, 603 So. 2d 1001, 1003 (Ala. 1992).

      In support of her wantonness claim, Standifer argues that Best Buy has

protocols for the transfer of data, and because her data was found on the Simpson

computer, it was clear that these protocols were not followed. She further asserts that

Best Buy’s employees, who are trained to follow these protocols, must have known

that failure to follow these procedures put her data at risk. According to Standifer, if

Best Buy’s procedures for transferring data are properly used a wrongful transfer

cannot occur. But this evidence is not enough to sustain Standifer’s wantonness

claim. Even assuming Best Buy’s protocols are in place to prevent wrongful

transfers, Standifer has presented no evidence that a Best Buy employee knew he


                                       Page 27 of 44
was not following protocol when handling Standifer’s computer. Thus, Standifer has

no evidence of the state of mind of whoever handled her device.

      There is also no evidence in the record that Best Buy was ever aware that it

was putting Standifer’s data at risk. To be sure, the Data Services SOP includes

information about what to do if one client receives data from another client’s device.

(See id. at BB_57.) However, at most, this indicates Best Buy’s general awareness

that during the data transfer process data from one client’s device may inadvertently

end up on another client’s device. It does not provide evidence that in this instance

a Best Buy employee took action that he knew would likely result in Standifer’s data

being wrongfully transferred. As Standifer has failed to present any evidence that

Best Buy or its employees were aware that they were taking action that put her data

at risk, her wantonness claim fails as a matter of law. Therefore, Best Buy is entitled

to summary judgment on Standifer’s wantonness claim.

          2.    Negligence

      Negligence “is the failure to do what a reasonably prudent person would have

done under the same or similar circumstances, or the doing of something that a

reasonably prudent person would not have done under the same or similar

circumstances.” Ford Motor Co. v. Burdeshaw, 661 So. 2d 236, 238 (Ala. 1995)

(citing Elba Woods Prods., Inc. v. Brackin, 356 So. 2d 119 (Ala. 1978)). “To

establish negligence, [a] plaintiff must prove: (1) a duty to a foreseeable plaintiff;


                                     Page 28 of 44
(2) breach of that duty; (3) proximate causation; and (4) damage or injury.” Martin

v. Arnold, 643 So. 2d 564, 567 (Ala. 1994) (citing Albert v. Hsu, 602 So. 2d 895,

897 (Ala. 1992)).

      Best Buy argues that there is no evidence that it had a duty to safeguard the

data on Standifer’s computer. In general, “every person owes every other person a

duty not to hurt him.” Smitherman v. McCafferty, 622 So. 2d 322, 324 (Ala. 1993)

(quoting Southeastern Greyhound Lines v. Callahan, 13 So. 2d 660, 663 (Ala.

1943)). “In determining whether a duty exists in a given situation . . . courts should

consider a number of factors, including public policy, social considerations, and

foreseeability. The key factor is whether the injury was foreseeable by the

defendant.” DiBiasi v. Joe Wheeler Elec. Membership Corp., 988 So. 2d 454, 461

(Ala. 2008) (quoting Patrick v. Union State Bank, 681 So. 2d 1364, 1368 (Ala.

1996)). Furthermore, “the existence of a duty is strictly a legal question.” Id. at 460.

      There is sufficient evidence to find that Best Buy owed Standifer a duty to

exercise ordinary care in handling her data. As Standifer asserts, there is a duty to

use due care in the performance of a voluntary undertaking. See Beasley v.

MacDonald Engineering Co., 249 So. 844, 846–47 (Ala. 1971). Moreover, the

undisputed evidence shows that Best Buy had custody of Standifer’s computer from

August 15, 2015 to August 24, 2015. Even though Best Buy may not have known

the exact contents of Standifer’s computer files, it was particularly foreseeable that


                                     Page 29 of 44
mishandling the files could cause her injury. It is common for people to include

personal information on their computers or to use them to conduct work. This is

presumably why Best Buy had procedures for how its employees should handle

customer data. Accordingly, Best Buy owed Standifer a duty to exercise reasonable

care.

        Best Buy also argues that there is no evidence that it breached any duty owed

Standifer, or, even if it did, that this conduct caused Standifer’s damages. However,

Standifer has presented circumstantial evidence from which a reasonable jury could

conclude that her data was transferred to the Simpson computer as a result of

negligence on the part of Best Buy. The Forensic Investigation Report revealed that

Standifer’s data was transferred to the Simpson computer on August 23, 2015. Best

Buy does not dispute that this transfer occurred while both computers were in its

custody. Standifer has also pointed to the Data Services SOP, which provides the

protocols and procedures Best Buy employees should use when conducting data

transfers. Those procedures indicate that Best Buy employees are supposed to use

either the Mule Dock or Flash Drive to perform data transfer services. (See Doc. 49-

2 at BB_48.) Despite data from Standifer’s computer ending up on the Simpson

computer, Best Buy has no records of Standifer’s computer being hooked up to these

devices for data services. A reasonable jury could conclude that Best Buy did not

follow its procedures when handling Standifer’s data and thus failed to exercise


                                     Page 30 of 44
reasonable care. Moreover, a jury could also find that Best Buy’s failure to exercise

due care caused the unauthorized data transfer. After learning that data from

Standifer’s computer had been found on the Simpson computer, a Best Buy

executive stated that “[i]t would certainly appear we had a hand in this issue.” (See

Doc. 49-5 at BB_28.) Based on the evidence in the record, a reasonable jury could

conclude the same.

      Standifer may not, however, recover emotional distress damages on her

negligence claim. Under Alabama law, to show entitlement for emotional distress

damages in a negligence action, a plaintiff must show that she can satisfy what is

known as the zone-of-danger test City of Mobile v. Taylor, 938 So. 2d 407, 410 (Ala.

Civ. App. 2005) (quoting Wal-Mart Stores, Inc. v. Bowers, 752 So. 2d 1201, 1203

(Ala. 1999)). The Alabama Supreme Court recently reaffirmed this principle in

Hamilton v. Scott where it stated that Alabama “has not recognized emotional

distress as a compensable injury or harm in negligence actions outside the context

of emotional distress resulting from actual physical injury, or, in the absence of

physical injury, fear for one’s own physical injury.” 97 So. 3d 728, 736 (Ala. 2012)

(quoting AALAR, Ltd., Inc. v. Francis, 716 So. 2d 1141, 1148 (Ala. 1998)). Standifer

has cited the Court to no authority to the contrary. Instead, the case she cites, Pittman

v. Mast Advert. Pub., Inc., 619 So. 2d 1377, 1379 (Ala. 1993), includes no discussion

about whether emotional distress damages can be recovered in a negligence action


                                      Page 31 of 44
absent physical injury. As Standifer has not produced any evidence that the

unauthorized data transfer placed her in any physical danger, she cannot recover

emotional distress damages for her negligence claims.

            3.     Contributory Negligence10

       Under Alabama law, “a plaintiff cannot recover in a negligence suit where

[the] plaintiff’s own negligence is shown to have proximately contributed to his

damage, notwithstanding a showing of negligence on the part of the defendant.”

Brown v. Piggly-Wiggly Stores, 454 So. 2d 1370, 1372 (Ala. 1984) (citing Ala.

Power Co. v. Scholz, 215 So. 2d 447, 452 (1968)). As with negligence, a plaintiff

may be found to be contributorily negligent if she failed to act as a reasonably

prudent person would. See H.R.H. Metals, Inc. v. Miller ex rel. Miller, 833 So. 2d

18, 27 (Ala. 2002) (citing Sprouse v. Belcher Oil Co., 577 So. 2d 443, 444 (Ala.

1991)).11

10
   Unlike with other portions of this Opinion, when considering Standifer’s motion for summary
judgment on Best Buy’s contributory negligence defense, the Court considers the evidence in the
light most favorable to Best Buy. See Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th
Cir. 1996).
11
  In the past, Alabama courts have held “[t]he three essential elements of contributory negligence
are knowledge of the condition, appreciation of the danger, and failure to exercise reasonable care
with such knowledge and appreciation of the danger.” See Mitchell v. Torrence Cablevision USA,
Inc., 806 So. 2d 1254, 1257 (Ala. Civ. App. 2000) (citing Wallace v. Ala. Power Co., 497 So.2d
450, 457 (Ala. 1986)). This would appear to conflate the subjective standard of an assumption of
the risk defense with the objective standard traditionally associated with contributory negligence.
However, the Alabama Supreme Court has since clarified that this subjective standard should only
be applied when considering whether a plaintiff was contributorily negligent as a matter of law.
See Horn v. Fadal Machining Ctrs., LLC, 972 So. 2d 63, 75 (Ala. 2007) (citing Hannah v. Gregg,


                                          Page 32 of 44
       Best Buy asserts that several actions taken by Standifer contributed to her

information being viewed by the Simpsons. It points to the fact that Standifer’s

husband was the one who originally downloaded the file that caused Standifer to

take the computer to Best Buy and that the Forensic Investigation Report revealed

that many of the files belonging to Best Buy’s clients were stored in a folder bearing

Standifer’s husband’s name. It also points to the undisputed evidence that Standifer

was not the only individual who used this computer. Best Buy also faults Standifer

for failing to research which store to take her computer to and for choosing Best Buy

merely because it was open on a Saturday. Best Buy notes that Standifer knew

nothing about the way it secures and transfers data and argues that Standifer never

told it that her computer contained confidential or personal information. Best Buy

also contends that the reason Standifer’s private information and information of her

clients were viewed by unauthorized third-parties was that she failed to password

protect these files.

       Standifer argues that she is entitled to summary judgment on Best Buy’s

contributory negligence defense because Best Buy has presented no evidence there

was a causal connection between these actions and her alleged injury. She also




Bland & Berry, Inc., 840 So. 2d 839, 860–61 (Ala. 2002)); see also Bielski v. Alfred Saliba Corp.,
984 F. Supp. 2d 1170, 1176 (M.D. Ala. 2013). When considering Standifer’s motion for summary
judgment, the Court will apply an objective standard.


                                          Page 33 of 44
contends that Best Buy has not presented any evidence that would indicate she acted

negligently or had any duty to act differently than she did. Standifer’s primary

contention is that none of her actions led to her computer files being transferred to

the Simpson computer.

      The Court agrees with Standifer that many of the actions Best Buy points to

have no bearing on whether or not she was contributorily negligent. The fact that

others within Standifer’s household were able to access this computer in no way led

to Standifer’s files being published to the Simpson computer. There is also no

evidence that by placing work files in her husband’s folder Standifer made it more

likely that her data would appear on the Simpson computer. Moreover, while

Standifer’s husband may have downloaded a virus that required Standifer to bring

her computer to Best Buy, this does not suggest any negligence on the part of

Standifer.

      Similarly, Standifer’s failure to research other stores before taking her

computer to Best Buy cannot serve as the basis for a contributory negligence

defense. The test is whether a plaintiff’s actions “proximately contributed” to her

injuries. See Brown, 454 So. 2d 1370 (Ala. 1984). It does not require a plaintiff to

answer for every action she took that ultimately may have led to her injury. For this

same reason, any failure by Standifer to notify Best Buy of the information contained

on her computer does not meet the causal connection requirement of contributory


                                    Page 34 of 44
negligence. Best Buy has presented no evidence that if this notification had been

made it would have taken some action to prevent Standifer’s computer files from

being published to the Simpson computer. Moreover, Best Buy has presented no

evidence that these actions were in fact negligent.

      However, a question of fact exists as to whether Standifer’s failure to

password protect her documents or implement other security measures constitutes

contributory negligence. Although Standifer is correct in stating that there is no

evidence that this made the unauthorized data transfer more likely to occur, the

injury that Standifer complains of is not just that her files were transferred to the

Simpson computer. She also seeks damages because these files were viewed by the

Simpsons. Although Standifer has pointed to evidence that someone would have to

have her login and password before being able to log onto her computer, a reasonable

jury could find that Standifer’s failure to password protect the individual,

confidential files contributed to the Simpsons viewing those files. A reasonable jury

could also find that Standifer’s failure to take this additional precaution breached the

standard of care. Standifer herself testified that she believes that it is a good business

practice to password protect confidential client information. (See Doc. 40-2 at 12.)

      Standifer also owed a duty to secure confidential information on her

computer. Standifer argues that Best Buy has not demonstrated that she had this duty

because it has not pointed to facts that would have allowed her to foresee that Best


                                      Page 35 of 44
Buy would commit an unauthorized transfer. While a jury may find that Standifer

could not have foreseen the data transfer and thus her failure to include additional

security measures was reasonable, this does not go toward the element of duty. The

relevant duty under the contributory negligence analysis is the duty of a plaintiff to

take reasonable precautions for the safety and protection of her own person and

property. See Thomas v. Earnest, 72 So. 3d 580, 584–85 (Ala. 2011) (noting that

passenger in automobile has a duty to exercise reasonable or ordinary care to avoid

injury); Restatement (Second) of Torts § 463 (1965) (“Contributory negligence is

conduct on the part of the plaintiff which falls below the standard to which [she]

should conform for [her] own protection . . . .”). It was foreseeable to Standifer that

a failure to password protect her documents may lead to unwanted parties viewing

them. It is for a jury to decide whether the precautions that Standifer did take were

reasonable and whether Standifer’s actions proximately contributed to her computer

files being viewed by the Simpsons. Therefore, Standifer’s motion for partial

summary judgment on her contributory negligence defense is due to be denied.

      In its motion for summary judgment, Best Buy argues that evidence of

Standifer’s own negligence entitles it to summary judgment on the negligence claim.

However, as discussed above, there is a genuine dispute of material fact as to

whether Standifer acted negligently and whether those actions contributed to her

alleged injury. Moreover, “[t]o establish contributory negligence as a matter of law,


                                     Page 36 of 44
a defendant seeking summary judgment must show that the plaintiff put himself in

danger’s way and that the plaintiff had a conscious appreciation of the danger at the

moment the incident occurred.” Hannah, 840 So. 2d at 860 (citing H.R.H. Metals,

833 So. 2d 18). This is stricter than the standard given to a jury at trial. Id. at 861.

There, the jury “must decide only whether the plaintiff failed to exercise reasonable

care.” Id.

      Here, Best Buy has presented no evidence that Standifer had a conscious

appreciation that her actions may have put her data and the data of her clients at risk.

Although it is undisputed that Standifer did not password protect all of her files,

there is nothing to suggest that Standifer subjectively thought that this could lead to

the data being put at risk. Additionally, evidence that Standifer has since updated her

business practices does not go toward whether she knew that her business practices

at the time the data was transferred to the Simpson computer were inadequate. It is

also wholly irrelevant to Best Buy’s contention that Standifer was contributorily

negligent as a matter of law that in May 2018 Alabama enacted a statute that

businesses like Standifer’s must “maintain reasonable security measures to protect

sensitive personally identifying information against a breach of security.” See Ala.

§ 8-38-3. Not only was this statute enacted well after Standifer’s data was found on

Simpson’s computer, but it also does not establish that Standifer appreciated the

risks of failing to have adequate security measures. Therefore, the Court does not


                                     Page 37 of 44
find Standifer contributorily negligent as a matter of law, and Best Buy is not entitled

to summary judgment on Standifer’s negligence claim.

      G.     Damages

      Standifer claims as damages: the actions she undertook to prevent her personal

information from being disseminated, the extra work she has put into her business,

reputational harm, and mental anguish and emotional distress. (See Doc. 48 at 29–

31.) Best Buy contends that Standifer cannot recover damages for any of her alleged

injuries because they are “solely the result of a perceived and speculative risk of

future harm.” (See Doc. 40 at 16 (quoting Shafran v. Harley-Davidson, Inc., 07 Civ.

01365(GBD), 2008 WL 763177, at *3 (S.D.N.Y. 2008)).)

      It appears that the Alabama state courts have yet to decide the precise issue of

what damages consumers may recover when there has been a data breach. However,

in various tort cases, the Supreme Court of Alabama has held that “mere fear of a

future injury or disease, without more, does not constitute a compensable mental or

emotional injury.” Crutcher v. Williams, 12 So. 3d 631, 650 (Ala. 2008). Thus,

Alabama law does not allow a plaintiff to recover damages if she cannot show that

she has suffered actual as opposed to anticipated harm. See Laurel v. Price, 154 So.

3d 95, 100 (Ala. 2014). As Best Buy points out, in interpreting their states’ adoption

of this principle, several other federal district courts have dismissed state-law tort

claims where the alleged damages were only based on actions taken due to the fear


                                     Page 38 of 44
of future identity theft. See, e.g., Muchnik v. Sambodromo, LLC, Case No. 08-21248-

CIV-LENARD/GARBER, 2009 WL 10667067, at *2 (S.D. Fla. May 18, 2009);

Caudle v. Towers, Perrin, Forster & Crosby, Inc., 580 F. Supp. 2d 273 (S.D.N.Y.

2008); Melancon v. La. Office of Student Fin. Assistance, 567 F. Supp. 2d 873 (E.D.

La. 2008).

      Ponder v. Pfizer, Inc., 522 F. Supp. 2d 793 (M.D. La. 2007), is illustrative of

this line of cases. In Ponder, the private data of around 17,000 current and former

Pfizer employees were exposed to outsiders in an unauthorized data breach. See id.

at 794. This data included “the names, social security numbers, and in some

instances, addresses and bonus information of Pfizer employees.” Id. This

information was exposed after an employee installed an unauthorized file-sharing

software on his company laptop. Id. An investigation conducted by Pfizer revealed

that certain files containing employee data had been accessed and copied by an

outside third-party. See id. A former employee brought a putative class action against

Pfizer, alleging that the data breach had caused them damages in the form of “fear

and apprehension of fraud, loss of money, and identity theft; the burden and cost of

credit monitoring; the burden and cost of closing compromised credit accounts and

opening new accounts; the burden of scrutinizing credit card statements and other

statements for unauthorized transactions; damage to their credit; loss of privacy and

other economic damages.” Id. at 795.


                                    Page 39 of 44
      The district court dismissed the plaintiff’s Louisiana state-law tort claim

holding that his complaint failed to allege that he suffered any actual harm from the

data breach. See id. at 798. The court reasoned that the fear of harm from having

information exposed was similar to Louisiana cases where the state courts held that

absent “a manifest physical or mental injury or disease” plaintiffs could not recover

“for future medical treatment, services, surveillance, or procedures of any kind.” See

id. at 797 (quoting Bonnette v. Conoco, Inc., 837 So. 2d 1219, 1230 n.6 (La. 2003)).

The Court further reasoned that although the plaintiff’s confidential information had

been exposed that he would not suffer any actual damages until the disclosed

information had been used to his detriment. See id. at 798. Thus, the Court held that

the plaintiff could not recover damages for the increased time and effort he had spent

monitoring his credit, scrutinizing account statements, and closing and opening

accounts because all of these actions were done in the anticipation of future harm.

Id.

      This Court finds the reasoning of the authorities cited by Best Buy to be

persuasive and concludes that some of the damages Standifer complains of are

unquestionably the result of an anticipated future harm that has never manifested.

This includes Standifer taking on new clients and working unbilled hours for fear

that her existing clients were going to leave her and updating her business practices

to ensure the confidentiality of client information. Standifer has not lost clients,


                                    Page 40 of 44
received bad reviews, or had a loss in revenue as a result of the data transfer. Thus,

there is no evidence that Standifer had to undertake the additional hours that she did

in order to maintain the level of business that she enjoyed prior to the data transfer.

      Standifer argues that her situation is distinguishable from that of the plaintiffs

in the cases cited by Best Buy because she has evidence that specific information

belonging to her and her clients were exposed to unauthorized third-parties.

However, the only known unauthorized parties to view Standifer’s data were

Simpson, his father, and his sister. There is no evidence that any of these individuals

misused or copied any potentially confidential data that they saw. Instead, Simpson

was the one who notified Standifer of the data transfer. As the efforts Standifer took

to retain client confidence and secure her information were exclusively to prevent

an anticipated future harm, she cannot recover damages for these efforts.

      The damages Standifer alleges from the work she undertook to inform her

clients of the unauthorized data transfer, to notify the State of Alabama and the IRS

of a data breach, and to write letters to credit agencies for Mark English present a

closer question. A reasonable jury could conclude that those actions were necessary

in the wake of the unauthorized data transfer. In his affidavit, English claims that his

contact information ended up on several websites and that he attributed this to the

Best Buy incident. (See Doc. 49-6 at 3.) Although Best Buy correctly notes that there

is no evidence that the suspicious activity on English’s credit report was caused by


                                     Page 41 of 44
the unauthorized data transfer, English thought that it was related and asked

Standifer to write to the credit agencies. Thus, Standifer has presented sufficient

evidence that the time and expense of writing those letters was a cognizable damage

from the unauthorized data transfer. As Standifer has presented evidence that

English “expressed frustration” about the data transfer and had second thoughts

about continuing to use her business, she can also seek damages for any of her efforts

to retain his particular business.

      The same is true for the time and expense Standifer took to write the letter

informing her clients about the data transfer. Standifer did not write those letters

only in anticipation of future harm, but instead, she also wrote them to inform her

clients that the Simpsons had viewed files from her computer. Moreover, as there is

evidence that the data breach caused unauthorized third parties to view Standifer’s

personal information, it is at least arguable that filling out an affidavit with the IRS

and the State of Alabama was necessary. Thus, a jury should decide if Standifer can

recover damages for these efforts.

      Further, Standifer may recover emotional distress damages unrelated to her

fear of potential future harm. Under Alabama law, mental anguish damages are

recoverable for both fraud and conversion actions. See Ford Motor Co. v. Burkett,

494 So. 2d 416, 418 (Ala. 1986); Williford v. Emerton, 935 So. 2d 1150, 1155 (Ala.

2004). Standifer has presented evidence that she was embarrassed because Simpson


                                     Page 42 of 44
was able to access the personal information that she stored on her computer and in

fact viewed some of her files. Any embarrassment Standifer suffered due to private

information that Simpson actually viewed, could be considered a direct result of the

unauthorized data transfer. This is true even though Simpson viewed some of this

information while showing Standifer what all was found on his father’s computer.

      Contrary to Best Buy’s assertion, Standifer does not need expert medical

testimony to prove these damages. “Under Alabama law, the presence of physical

injury or physical symptoms is not a prerequisite for a claim for damages for mental

anguish.” Kmart Corp. v. Kyles, 723 So. 2d 572, 578 (Ala. 1998). “The plaintiff is

only required to present some evidence of mental anguish, and once the plaintiff has

done so, the question of damages for mental anguish is for the jury.” Id. (quoting

Ala. Power Co. v. Harmon, 483 So. 2d 386 (Ala. 1986)). Here, Standifer has testified

as to how the data transfer affected her mental state. She has also submitted affidavits

from both her sister and friend discussing their observations about the data transfer’s

effects on Standifer. Thus, although at trial, without expert medical testimony,

Standifer may be precluded from presenting evidence that the data transfer caused

her to suffer from a particular medical condition, this does not necessarily mean that

she is foreclosed from recovering any emotional distress damages.

      In sum, while several damages claimed by Standifer are not legally

cognizable, she has presented sufficient evidence that other categories of damages


                                     Page 43 of 44
are not the result of fear of future harm. Therefore, Standifer’s remaining claims are

not due to be dismissed for lack of damages.

   IV.   CONCLUSION

      For the reasons stated above, Standifer’s motion for partial summary

judgment (doc. 37) is due to be GRANTED in PART and DENIED in PART and

Best Buy’s motion for summary judgment (doc. 39) is also due to be GRANTED in

PART and DENIED in PART. An order consistent with this opinion will be entered

contemporaneously herewith.


      DONE and ORDERED on January 30, 2019.



                                               _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                 194800




                                    Page 44 of 44
